MEMORANDUM **
David Ikahihifo Afuhaamango petitions for review from the Immigration Judge (IJ) and Board of Immigration Appeals’ (BIA) denials of his motion to reopen. We dismiss the petition in part and deny it in part.
Afuhaamango did not establish exceptional circumstances under 8 U.S.C. § 1229a(b)(5)(C)(l) or under case law interpreting that provision.1 We lack jurisdiction over his claim that the government never established removability because he failed to raise that claim before the BIA or the IJ.2
DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See Singh v. INS, 295 F.3d 1037, 1039-40 (9th Cir.2002) (finding exceptional circumstances where the petitioner was eligible for adjustment of status as the spouse of an American citizen and was the beneficiary of an already-approved immediate relative petition).


. See Morales-Alegria v. Gonzales, 449 F.3d 1051, 1059 (9th Cir.2006) (holding that a failure to raise an issue before the BIA deprives the court of jurisdiction).